Case 4:18-cv-00442-ALM-CMC Document 138 Filed 05/15/20 Page 1 of 1 PageID #: 7779



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

     Edward Butowsky,

          Plaintiff,

     v.                                                   Case No. 4:18-cv-442-ALM

     David Folkenflik, et al.,

          Defendants
 .

                                            ORDER

             The Plaintiff’s UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND (No.136)

     is now before the Court.     The motion is granted, and the Plaintiff’s deadline for

     responding to the Defendants’ NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT

     OF   MOTION TO COMPEL (Doc. No. 131) is extended from May 15, 2020 until May 20,

     2020.
             It is SO ORDERED.
             SIGNED this 15th day of May, 2020.




                                                        ____________________________________
                                                        CAROLINE M. CRAVEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                  -1-
